Casey, J. (concurring in part and dissenting in part).
The majority concludes that the presence of pedestrians on the bridge was entirely foreseeable and that defendant County of Otsego owed a duty of care to such users. Plaintiff, however, was not a mere pedestrian on the bridge and he was not injured by a condition which posed any danger to pedestrians. Plaintiff was injured when he dove from the bridge into shallow water and there is no evidence in the record that the County had any knowledge that people dove from the bridge. In Zmieske v State of New York (180 AD2d 894, 895), this court explained: "The State’s knowledge of use of the bridge for diving put it on notice of the activity. Claimant’s presence on the bridge was thus foreseeable and, as such, the State owed a duty of care to claimant.” In each of the two cases relied upon by the majority in considering the duty aspect of this case (Roberts v Town of Colchester, 139 AD2d 819; Mesick v State of New York, 118 AD2d 214, lv denied 68 NY2d 611), there was evidence that the defendant was aware of the injury-causing activity prior to the injury. Here, however, the examination before trial of the County’s Superintendent of Highways, the County official responsible for maintaining bridges, establishes that the County had no knowledge of the use of the bridge for diving prior to plaintiff’s accident. The record contains no evidence to the contrary and, therefore, it is our view that the County cannot be held liable for plaintiff’s injuries.
As to the individual defendants, there is some evidence in the record that they owned land adjacent to the bridge and were aware of the use of the bridge for diving. There is, however, no evidence in the record that these defendants had any control over either the bridge from which plaintiff dove or the body of water into which he dove. Accordingly, they are entitled to summary judgment dismissing the complaint against them.
In any event, plaintiff’s own reckless conduct was the sole proximate cause of his injuries (see, Culkin v Parks & Recreation Dept., 168 AD2d 912, lv denied 77 NY2d 806). To accomplish the dive, plaintiff had to climb over the guardrail of the bridge and stand upon the narrow 6 or 7-inch strip of pavement between the guardrail and the edge of the bridge, an area which was already wet. As plaintiff attempted a shallow dive out into the deepest part of the creek, his foot slipped, causing him to enter the water at a steeper angle *546than he had intended, which resulted in his injuries. Plaintiff admitted that he was fully familiar with the creek, its depth and a concrete ledge that stuck out beneath the water, as well as the bridge and the surrounding land above and below the water. Plaintiff testified that he had accomplished the dive from the same spot "hundreds of times” by using a shallow dive into the deepest spot. According to plaintiff, he had roamed every square inch of the area where he dove. He estimated the height of the bridge to be 12 feet above the water, and the pool of deep water was about 10 to 15 feet out from the bridge. The pool was about 7 feet deep, according to plaintiff, but the surrounding water was only 2 to 5 feet deep.
In Kriz v Schum (75 NY2d 25), relied upon by the majority, the plaintiff was injured when she slid headfirst down a slide into a swimming pool. In rejecting the defendants’ argument on the issue of causation in that case, the Court of Appeals relied upon evidence in the record "that the headfirst belly slide performed by plaintiff was an intended use of the pool slide and therefore foreseeable to defendants” (supra, at 35). Here, however, there is no evidence in the record that the dive performed by plaintiff was an intended use of the bridge, which was obviously designed, constructed and maintained for other purposes. In the companion case to Kriz, Denkensohn v Davenport (75 NY2d 25), the court did not find any evidence that the plaintiff’s dive from the top of a pool slide was an intended use, but summary judgment was found to be inappropriate because "the record does not demonstrate that plaintiff knew the depth of the water into which she dove” (supra, at 36; see, Ziecker v Town of Orchard Park, 75 NY2d 761, 763; Coe v Ta-Ga-Soke Campgrounds, 162 AD2d 980, 981). In contrast to Denkensohn, Ziecker v Town of Orchard Park (supra) and Coe v Ta-Ga-Soke Campgrounds (supra), the record herein conclusively establishes that plaintiff was fully aware not only of the depth of water into which he dove, but also of the need to make a shallow dive and of the risk of harm inherent in either missing the spot he was aiming for or diving at too sharp an angle. It is our view that the facts of this case fall squarely within the holdings of Howard v Poseidon Pools (72 NY2d 972, 974-975), Smith v Stark (67 NY2d 693, 694) and Culkin v Parks & Recreation Dept. (supra, at 913), which denied recovery to the plaintiffs who were injured when they dove into water they knew to be shallow (see, Boltax v Joy Day Camp, 67 NY2d 617, 620).
For all of the foregoing reasons, the County and the individ*547ual defendants are entitled to summary judgment dismissing plaintiff’s complaint, and the order denying their motions for such relief should be reversed.
Mercure, J., concurs. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as denied the motion of defendants Robert Boss and Jenny Boss; motion granted, summary judgment awarded to said defendants and complaint dismissed against them; and, as so modified, affirmed.